DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 06/22/2022  have been considered and are persuasive thereby claim objections and claim rejection under 103 are hereby withdrawn.

Allowable Subject Matter
	Claims 1-5, 7-16 and 18-20,  are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 06/22/2022.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 3, 5, 11 and 16, for example:
	Claim 1 relates to a lens holder coupled to one end of the housing and extending away from the housing, the lens holder being arranged to hold the lens and couple the lens to the housing; a first conductor and a second conductor, the first conductor and the second conductor extending along a sidewall of the housing, the first conductor and the second conductor being arranged to form at least one loop that is disposed about at least a portion of a perimeter of a field of view of the lens, and the lens holder includes one or more notches that are formed thereon. 
	Claim 3 relates to a lens holder coupled to one end of the housing and extending away from the housing, the lens holder being arranged to hold the lens and couple the lens to the housing; a first conductor and a second conductor, the first conductor and the second conductor extending along a sidewall of the housing, the first conductor and the second conductor being arranged to form at least one loop that is disposed about at least a portion of a perimeter of a field of view of the lens, and the loop is disposed on the removable clip. 

	Claims 5, 11 and 16 relates to a microscope objective having a housing having a radio-frequency (RF) connector disposed thereon; a lens holder that is coupled to the housing; a first conductor and a second conductor that are electrically coupled to the RF connector, the first conductor and the second conductor extending along a sidewall of the housing and onto the lens holder, the first conductor and the second conductor being arranged to form at least one loop onto a surface of the lens holder, the at least one loop being disposed on the optical path of the housing.

	Claims 1-5, 7-16 and 18-20 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, by employing high-frequency, impedance matched, electrical probes including clips, notches and/or RF connector to make electrical contact to the sample, the microscope could function as an electrical probe station having electrical probes directly attached to the objective. This would enable probing of very small devices with small contact pads, together with high-collection-efficiency and high-resolution microscopy capacitive probes to measure capacitance locally. 
Further, the lens holder has one or more notches (or channels) provided therein. The notches operate to inhibit a current from flowing on lens holder.
Also, by using a clip, which brings conductive loop closer to a sample, one can get a higher magnetic field (at RF frequency).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                         
July 2, 2022